Citation Nr: 9910740	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-19 241	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 3, 1977 to 
September 9, 1977.  This appeal arises from a February 1997 
rating action in which the RO denied service connection for 
an acquired psychiatric disorder.  The veteran was afforded a 
hearing before an RO hearing officer in July 1997.  A 
transcript of the hearing is of record.  In January 1998, the 
hearing officer issued a Supplemental Statement of the Case 
(SSOC) affirming the denial of entitlement to service 
connection for an acquired psychiatric disorder.    


FINDINGS OF FACT

1.  A personality disorder was diagnosed in service and is 
currently diagnosed.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for an acquired psychiatric 
disorder is plausible.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation providing compensation 
benefits.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303(c) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's preenlistment examination is negative as to the 
existence of an acquired psychiatric disorder.  The veteran's 
service personnel records for her period of service are 
inclusive of medical notations and a psychiatric diagnosis.  
They reveal that she was recommended for administrative 
separation from service based on a diagnosis of chronic, 
moderate mixed personality disorder, with marked schizoid, 
immature, and hysterical components.

A treatment letter dated in April 1986 was received from a 
counselor at the Hamot Community Mental Health Center.  It 
was noted that the veteran was seen in July and September 
1978 and in December 1980 for a total of ten visits.  The 
veteran's presenting problems were depression, relationship 
difficulties with family and others, sleep and appetite 
disturbances, dramatic tendencies and overreaction to various 
situations.  Her condition remained unchanged.  It was stated 
that the veteran's basic difficulty appeared to be 
characterlogical in nature and to center around relationship 
difficulties with family members, boyfriends, etc.

Hospitalization summary records dated in December 1988 were 
received from Saint Vincent Health Center.  The veteran was 
admitted for an overdose of medication.  Upon psychiatric 
evaluation, she described situational difficulties with 
family members and with her boyfriend.  She denied symptoms 
suggestive of a biologically based depression.  She 
complained of significant symptoms of anxiety but stated that 
these occurred only in the context of specific situational 
triggers such as claustrophobia.  She denied any symptoms 
suggestive of psychosis such as hallucinations, thought 
insertions, thought withdrawal, thought reading, or thought 
broadcasting.  The diagnoses included adjustment disorder of 
adult life and mixed personality disorder with narcissistic 
and possibly borderline features.  

Private clinical records reveal that in June 1996 the veteran 
was hospitalized at the Hamot Community Mental Health Center.  
The diagnoses included major, recurrent depression and 
personality disorder, not otherwise specified.  

The veteran was afforded a VA psychiatric examination in 
January 1997.  The veteran stated that she was unable to 
tolerate the stress of basic training in service.  She did 
not describe any specific severe stressors but stated that 
she was discharged in September 1977.  She returned home 
where she was rejected by her family.  She has been in and 
out of counseling for many years.  Upon mental status 
examination, there were no tics, tremors, or bizarre 
gestures.  She was verbal and cooperative.  Her conversation 
was coherent and relevant.  Her mood was fairly good.  There 
were no hallucinations, delusions, or paranoid ideas.  She 
related to the examiner in a rather assertive manner and many 
of her statements had a dramatic flair.  She was correctly 
oriented and recent and remote memory was intact.  Insight 
and judgment were not grossly impaired and reflected 
considerable past psychotherapy.  The diagnoses included 
cyclothymic disorder and personality disorder not otherwise 
specified, with borderline and hysterical traits.

At a July 1997 hearing before an RO hearing officer, the 
veteran testified that she had difficulty becoming accustomed 
to military life and to basic training in particular.  

II.  Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
her claim.  38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
finds that her claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  Where a veteran has 90 days or more of active 
service and a psychosis becomes manifest to a degree of 10 
percent or more within one year of discharge from service, 
such disorder may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  The Board notes at the 
outset that this veteran had less than 90 days of service.

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue involves 
medical causation, competent medical evidence to show the 
claim is plausible is required for a claimant to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Initially, the Board notes that the veteran's service medical 
records and current clinical records, including the 1997 VA 
examination, show the veteran to be diagnosed with a 
personality disorder.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that personality disorders are 
developmental in nature, and therefore not entitled to 
service connection.  Beno v. Principi, 3 Vet. App. 439 
(1992).  38 C.F.R. § 3.303(c) provides that a personality 
disorder, as such, is not a disease within the meaning of 
applicable legislation providing compensation benefits.  
Accordingly, the veteran cannot receive service connection 
for a personality disorder.

The Board notes that in addition to a personality disorder, 
the VA examiner also provided a diagnosis of a cyclothymic 
disorder which is an acquired psychiatric disorder.  Prior to 
this, in June 1996 there was a diagnosis of major depression, 
which is also an acquired psychotic disorder.  These 
disorders were not linked to service by a physician on record 
in this case.  The veteran is not competent to render such a 
medical opinion.  See Espiritu; Fluker v. Brown, 5 Vet. App. 
296 (1993).  In this case, the first Caluza requirement is 
met because the veteran currently has an acquired psychiatric 
disorder.  The second Caluza requirement is not met, because 
the psychiatric symptoms in service were diagnosed only as a 
personality disorder.  The third Caluza requirement is not 
met, because neither a cyclothymic disorder nor major 
depression has been medically linked to service.  Therefore, 
absent competent medical evidence of a nexus, or link, 
between the cyclothymic disorder or major depression and 
service, the veteran has not submitted a well-grounded claim, 
and the appeal as to this issue must be denied.   


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for an 
acquired psychiatric disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

